Affirmed as Modified and Opinion filed March 19, 2013.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-12-00745-CR

                    ISAAC CARDALE LENSEY, Appellant

                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 338th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1311361

               MEMORANDUM                         OPINION
      This is an appeal about court costs. A jury convicted appellant of
manslaughter, and on August 10, 2012, the trial court sentenced him to thirty years
in prison. In a single issue on appeal, appellant contends that there is insufficient
evidence in the record to support the court’s order that he pay a particular amount
in court costs. We reform the trial court’s judgment to delete the specific amount of
costs assessed, and affirm the judgment as modified.
       In its judgment, the trial court ordered appellant to pay $299 in court costs.
The original clerk’s record filed with this court did not contain a bill of costs. A
supplemental clerk’s record was filed containing a computer screen printout from
the Harris County Justice Information Management System (JIMS). It shows court
costs in appellant’s case, which amount to $299.

       In Johnson v. State, ___ S.W.3d ___, No. 14-11-00693-CR, 2012 WL
4878803, at *3 (Tex. App.—Houston [14th Dist.] Oct. 16, 2012, pet. filed), this
court held that if the record does not support the assessment of a certain dollar
amount in costs, the trial court errs in entering a specific dollar amount in its
judgment. The court further held that an unsigned computer screen printout from
JIMS that does not show it was brought to the attention of the trial judge is not an
actual bill of costs under article 103.001 of the Texas Code of Criminal Procedure.
Id. at *2, n. 1.

       In this case, appellant objected to the computer screen printout in the
supplemental clerk’s record because it does not comply with article 103.001.
Article 103.001 provides:

       A cost is not payable by the person charged with the cost until a
       written bill is produced or is ready to be produced, containing the
       items of cost, signed by the officer who charged the cost or the officer
       who is entitled to receive payment for the cost.
Tex. Code Crim. Proc. art. 103.001.

While the computer screen printout bears a dated signature certifying a true and
correct copy, there is no evidence in the record that this computer screen printout
was presented to the trial judge before he included the specific dollar amount in the
judgment. Therefore, we cannot consider the computer screen printout as an
appropriate bill of costs in this case. See Johnson, 2012 WL 4878803, at *2 n.1;
see also Jelks v. State, ___ S.W.3d ___, No. 14-12-00509-CR, 2013 WL 638921
                                          2
(Tex. App.—Houston [14th Dist.] Feb. 21, 2013, no pet. h.).

      For these reasons, the record in the trial court at the time this appeal was
filed did not contain any evidence supporting the assessment of $299 in court
costs. The trial court did not err in ordering appellant to pay costs, as such is
mandated by the Code of Criminal Procedure. See Tex. Code Crim. Proc. art.
42.16. The court erred, however, in entering a specific dollar amount of costs in the
judgment without any support in the record. See Johnson, 2012 WL 4878803, at
*3.

      Because there is no evidence in the record to support the trial court’s
assessment of a specific dollar amount as court costs, we reform the trial court’s
judgment to delete the specific amount of costs assessed. See id. at *5. We affirm
the judgment as modified.

                                  PER CURIAM


Panel consists of Justices Christopher, Jamison, and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         3